Citation Nr: 1640578	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-28 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a higher rate of VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from January 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the VA Regional Office (RO) and Pension Center in Philadelphia, Pennsylvania.

In November 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the virtual record.

The matter was previously before the Board in December 2014 and September 2015 and remanded for further development and adjudication.  Unfortunately, for the reasons an, another remand is required because it does not appear there was compliance with the Board's prior remand directives (namely, requesting medical expense reports from the Veteran).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the prior December 2014 and September 2015 remands, the Board determined that the claim for a higher rate of VA nonservice-connected pension benefits warranted further development.

Specifically, the Board found that the Veteran's testimony at his hearing suggested that he had additional medical expenses (medication costs, hospital costs, doctor's office fees, etc).  Unreimbursed medical expenses can reduce countable income.  The Board then concluded that remand was necessary to afford the Veteran an opportunity to submit detailed expense reports documenting his medical expenses during the course of this appeal.

In the September 2015 remand, the Board noted that the RO sent the Veteran a letter on September 3, 2015, requesting information regarding his separation from his spouse.  VA Form 21-0510, Eligibility Verification Report Instructions, VA Form 21-0516-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical Expense Report, were sent to the Veteran for 2013, 2014, and 2015.  The Veteran had not had the opportunity to respond. 

The Board remanded the claim to again, request the Veteran submit VA Form 21-8416, Medical Expense Report, for the years 2013, 2014, and 2015.  However, the letter sent to the Veteran only requested the years 2012, 2013, and 2014.  As the Board requested a Medical Expense Report for the year 2015, and it was not requested, the Board finds an additional remand is necessary.  

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the additional development previously specified in the Board's September 2015 remand, and as instructed in the instant remand, must be completed before readjudication of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to submit medical expense reports (VA Form 21P-8416) clarifying his medical expenses for the years 2012 through 2015.  The Veteran is informed that he should list all medical expenses incurred, to include, but not limited to, hospital expenses, doctor's office fees, dental fees, prescription/non-prescription drug costs, vision care costs, medical insurance premiums, monthly Medicare deductions, etc.  Document the request.

2. Request the Veteran submit a letter from Social Security showing the amount of benefits he received for himself from December 1, 2012, to the present and for his spouse from January 1, 2013, to 2015.  Document the request.

3. Associate the Veteran's response, if any, to the September 3, 2015, letter requesting information regarding his separation from his spouse with the virtual record.  Any completed VA Form 21-0510, Eligibility Verification Report Instructions, VA Form 21-0516-1, Improved Pension Eligibility Verification Report, and/or VA Form 21-8416, Medical Expense Report, for the years 2013, 2014, and 2015, submitted by the Veteran in response to the letter must also be associated with the virtual record.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a higher rate of VA nonservice-connected pension benefits, in light of all evidence of record.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




